Case 1:20-cv-02399-PKC-LB Document 4 Filed 06/22/20 Page 1 of 8 PageID #: 30

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
TAHIR SALAAM BEY ex rel. BRUCE
DICKERSON,

                                Plaintiff,                 MEMORANDUM & ORDER
                                                             20-CV-2399 (PKC) (LB)
                  - against -

KYLE P. KELLY, SHIELD #12572; 73RD
PRECINCT; and 83RD PRECINCT,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Tahir Salaam Bey, also known as Bruce Dickerson, proceeding pro se,

commenced the above captioned action against the 73rd and 83rd Precincts of the New York City

Police Department (“NYPD”), and Police Officer Kyle P. Kelly, based on events that occurred

during his arrest on April 25, 2020 in Brooklyn, New York. (See Complaint (“Compl.”), Dkt. 1.)

Plaintiff’s motion for leave to proceed in forma pauperis (“IFP”) (Dkt. 2) is granted. The Court

dismisses, for failing to state a claim, Plaintiff’s claim asserting discrimination on the basis of

national origin and his claim for defamation. The Court also dismisses Plaintiff’s claims against

the NYPD 73rd and 83rd Precincts as non-suable entities. Finally, pursuant to the Younger

doctrine, the Court dismisses Plaintiff’s claims to the extent that he seeks dismissal of state

criminal charges as relief. Plaintiff’s Fourth Amendment claims against Defendant Kelly will

proceed.

                                              BACKGROUND 1

        On April 25, 2020, Plaintiff


        1
         For purposes of this Memorandum & Order, the Court assumes the truth of Plaintiff’s
non-conclusory, factual allegations. Kiobel v. Royal Dutch Petroleum Co., 621 F.3d 111, 124 (2d
Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
                                                 1
Case 1:20-cv-02399-PKC-LB Document 4 Filed 06/22/20 Page 2 of 8 PageID #: 31

         was [t]raveling south on Ralph Avenue, Brooklyn Territory in pursuit of happiness.
         While riding [his] motorcycle[,] an unmarked SUV violently reversed toward
         [Plaintiff] causing [him] to fall off [his] bike. Policy enforcers (police) exited [the]
         vehicle[,] point[ing] arms at [Plaintiff] saying “stay down.” Kyle P. Kelly Shield
         #12572 put [Plaintiff] in handcuffs without reading rights. Officers began to search
         [Plaintiff] without consent.

(Compl., Dkt. 1, at 3.)          Plaintiff’s injuries include “emotional and mental distress,”

“embarrassment,” “[defamation] of character,” and “discrimination against my national origin.”

(Id. at 4.) 2

                                        LEGAL STANDARD

         Under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss an in forma pauperis action

where it is satisfied that the action “(i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” A complaint must plead sufficient facts to “state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. A document filed pro se is to be liberally construed, and “a pro se complaint,


         2
           The Court notes that Plaintiff separately filed a Notice of Removal to remove the
associated pending state criminal proceedings to federal court, which the Court denied on June 16,
2020, remanding the matter back to the Kings County Criminal Court. See New York v. Dickerson,
20-CR-208 (PKC), 2020 WL 326771, at *1 (E.D.N.Y. June 16, 2020). Defendant’s Notice of
Removal attached an April 25, 2020 affidavit sworn to by Officer Kelly and filed with the Kings
County Criminal Court. Id. at *1 (record citations omitted). According to Officer Kelly’s
affidavit, Defendant was charged with criminal possession of a weapon in the second degree,
criminal possession of a firearm, failure to obey a traffic control signal, failure to have proof of
financial security, criminal possession of a weapon in the fourth degree, reckless driving,
possession of pistol ammunition, and being an unlicensed motor vehicle operator. Id. Also
attached to the Notice of Removal were both a grand jury notification from the Kings County
District Attorney’s Office and a notification from the same office disclosing that, at the time of
Defendant’s arrest, he stated to Officer Kelly, “I have a gun in my backpack,” “I bought the gun
off the street, I have not shot the gun, [and] I was arrested in the past for a gun that wasn’t mine.”
Id.


                                                    2
Case 1:20-cv-02399-PKC-LB Document 4 Filed 06/22/20 Page 3 of 8 PageID #: 32

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Ceara v. Deacon, 916 F.3d 208, 213 (2d Cir. 2019) (quoting Erickson v. Pardus,

551 U.S. 89, 94 (2007). “If [a] liberal reading of the complaint gives any indication that a valid

claim might be stated, the Court must give the plaintiff an opportunity to amend the complaint.

Nelson-Charles v. U.S. Dep’t of Educ., No. 19-CV-1616 (PKC) (PK), 2019 WL 1675999, at *2

(E.D.N.Y. Apr. 16, 2019) (internal quotation marks omitted) (quoting Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000)).

                                          DISCUSSION

       The complaint asserts that Plaintiff’s civil rights were violated by state actors and the Court

liberally construes those claims as being brought pursuant to 42 U.S.C. § 1983. “Section 1983

provides a cause of action against any person who deprives an individual of federally guaranteed

rights ‘under color’ of state law.” Filarsky v. Delia, 566 U.S. 377, 383 (2012) (citing 42 U.S.C.

§ 1983). “Thus, to state a claim under Section 1983, a plaintiff must allege (1) the deprivation of

any rights, privileges, or immunities secured by the Constitution and its laws, and (2) that the

deprivation was ‘committed by a person acting under the color of state law.’” Harrison v. New

York, 95 F. Supp. 3d 293, 321 (E.D.N.Y. 2015) (quoting Cornejo v. Bell, 592 F.3d 121, 127 (2d

Cir. 2010)). Moreover, a plaintiff must allege the direct or personal involvement of each of the

named defendants in the alleged constitutional deprivation. Farid v. Ellen, 593 F.3d 233, 249 (2d

Cir. 2010); Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006) (“It is well-settled in this Circuit

that personal involvement of defendants in alleged constitutional deprivations is a prerequisite to

an award of damages under § 1983.”).

       As discussed infra, the Court interprets Plaintiff’s claimed injury for defamation as a

pendent claim arising under state law.


                                                 3
Case 1:20-cv-02399-PKC-LB Document 4 Filed 06/22/20 Page 4 of 8 PageID #: 33

I.     Claims against Officer Kelly

       However inartfully pleaded, the Court construes Plaintiff’s Complaint as sufficiently

alleging three Fourth Amendment claims against Officer Kelly: excessive force (see Compl., Dkt.

1, at 3 (“While riding my motorcycle[,] an unmarked SUV violently reversed toward me causing

me to fall off my bike.”)), false arrest (see id. (“Policy Enforcers (police) exited vehicle [and]

point[ed] arms at me saying ‘Stay down.’ [Officer] Kelly [ ] put me in handcuffs without reading

rights.”)), and unlawful search (see id. (“Officers began to search me without consent.”)). These

Fourth Amendment claims against Officer Kelly may proceed as pleaded.

       Plaintiff also alleges that he was injured due to “discrimination against my national origin.”

(Id. at 4.) The Fourteenth Amendment to the Constitution includes the Equal Protection Clause,

“a direction that all persons similarly situated should be treated alike.” Brown v. City of Oneonta,

221 F.3d 329, 337 (2d Cir. 2000).

       There are several ways for a plaintiff to plead intentional discrimination that
       violates the Equal Protection Clause. A plaintiff could point to a law or policy that
       expressly classifies persons on the basis of race. Or, a plaintiff could identify a
       facially neutral law or policy that has been applied in an intentionally
       discriminatory manner. A plaintiff could also allege that a facially neutral statute
       or policy has an adverse effect and that it was motivated by discriminatory animus.

Id. (internal quotation marks and citations omitted). Plaintiff has not asserted any facts in support

of his allegation of discrimination. (See Compl., Dkt. 1.) To the extent Plaintiff alleges a

discrimination claim, that claim is dismissed.

       Finally, Plaintiff alleges that he was injured due to “[defamation] of character.” (Id. at 4.)

The Court construes this claim as a pendent claim arising under New York State law. “Under New

York law a defamation plaintiff must establish five elements: (1) a written defamatory statement

of and concerning the plaintiff, (2) publication to a third party, (3) fault, (4) falsity of the

defamatory statement, and (5) special damages or per se actionability.” Palin v. N.Y. Times Co.,

                                                 4
Case 1:20-cv-02399-PKC-LB Document 4 Filed 06/22/20 Page 5 of 8 PageID #: 34

940 F.3d 804, 809 (2d Cir. 2019). Plaintiff has not alleged a single fact in support of any one of

these five elements (see Compl., Dkt 1), and the Court dismisses this claim.

II.    Dismissal of the Police Precincts

       Plaintiff names the 73rd and 83rd Precincts as Defendants. Neither is a proper party to this

action. A precinct, as a division of the NYPD, is an organizational subdivision of the City of New

York that lacks an independent legal existence. Flemming v. New York City, No. 02-CV-4113,

2003 WL 296921, at *2 (S.D.N.Y. Feb. 11, 2003) (citing Dove v. Fordham Univ, 56 F. Supp. 2d

330, 337 (S.D.N.Y. 1999); Wilson v. City of New York, 800 F. Supp. 1098, 1101 (E.D.N.Y. 1992)).

Thus, the claims against the two NYPD Precincts are dismissed for failure to state a claim on which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       To the extent Plaintiff is asserting claims against the City of New York, the proper party,

he fails to allege sufficient facts to state a § 1983 claim against the City. A municipality can be

liable under § 1983 if a plaintiff can show that a municipal policy or custom caused the deprivation

of his or her constitutional rights. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978);

Hu v. City of New York, 927 F.3d 81, 104 (2d Cir. 2019). Four types of practices may underly a

§ 1983 suit against a municipality:

       (1) a formally adopted municipal policy; (2) the actions or decisions of a municipal
       official with final policymaking authority; (3) a practice so persistent and
       widespread that it constitutes a custom or usage; and (4) a failure by official
       policymakers to properly train or supervise subordinates to such an extent that it
       amounts to deliberate indifference.

Doe v. City of New York, No. 18-CV-670 (ARR) (JO), 2018 WL 3824133, at *8 (E.D.N.Y. Aug.

9, 2018) (internal quotation marks and citation omitted). “When plaintiffs do not allege an

unconstitutional official policy, or an unconstitutional action ordered or ratified by an official

policymaker, ‘municipal liability turns on the plaintiffs’ ability to attribute the subordinates’

conduct to the actions or omissions of higher ranking officials with policymaking authority.” Id.
                                                5
Case 1:20-cv-02399-PKC-LB Document 4 Filed 06/22/20 Page 6 of 8 PageID #: 35

(quoting Amnesty Am v. Town of W. Hartford, 361 F.3d 113, 126 (2d Cir. 2004)). “[W]here a

policymaking official exhibits deliberate indifference to constitutional deprivations caused by

subordinates, such that the official’s inaction constitutes a deliberate choice, that acquiescence

may be properly thought of as a city policy or custom that is actionable under § 1983.” Amnesty,

361 F.3d at 126 (internal quotation marks and citations omitted). Plaintiff does not allege any facts

that would support municipal liability and thus he has failed to state a § 1983 claim against New

York City. (See Compl., Dkt. 1.)

III.   The Younger Doctrine

       Plaintiff requests that the Court dismiss the state criminal charges against him as a form of

relief. (See Compl., Dkt. 1, at 4.) This request is barred by the Younger abstention doctrine.

“When there is a parallel, pending state criminal proceeding, federal courts must refrain from

enjoining the state prosecution.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013); see

also Younger v. Harris, 401 U.S. 37, 91 (1971). “This doctrine of federal abstention rests

foursquare on the notion that, in the ordinary course, a state proceeding provides an adequate forum

for the vindication of federal constitutional rights,” and we must therefore “giv[e] the respect to

our co-equal sovereigns [the] principles [that] ‘Our Federalism’ demand.” Diamond “D” Const.

Corp. v. McGowan, 282 F.3d 191, 198 (2d Cir. 2002) (internal quotation marks and citations

omitted). The only exceptions to Younger abstention is if a plaintiff can show “bad faith,

harassment[,] or any other unusual circumstance that would call for equitable relief.” Id. (quoting

Younger, 401 U.S. at 54).       Plaintiff has not alleged any facts to support such a showing.

Accordingly, to the extent Plaintiff’s Complaint asks this Court to dismiss the state criminal

proceedings, his claims are dismissed. See id. (“[W]hen Younger applies, abstention is mandatory

and its application deprives the federal court of jurisdiction in the matter.”).


                                                  6
Case 1:20-cv-02399-PKC-LB Document 4 Filed 06/22/20 Page 7 of 8 PageID #: 36

       To the extent the Complaint seeks monetary damages for the alleged false arrest, the Court

will wait to consider whether it is appropriate to stay this case, pending resolution of Plaintiff’s

state criminal prosecution, until after Plaintiff has had the opportunity to amend his Complaint,

and Defendant has been served with a copy of the summons and Complaint (or amended

complaint) and has had the opportunity to respond. See Kirschner v. Klemons, 225 F.3d 227, 238

(2d Cir. 2000) (“The Supreme Court has declined to reach the issue whether Younger applies to

claims for money damages, but has noted that even if it does, the federal suit should be stayed,

rather than dismissed[.]”).

                                          CONCLUSION

       For the reasons contained herein, the Court dismisses, for failure to allege claims upon

which relief may be granted, Plaintiff’s: (1) § 1983 claims against the NYPD 73rd and 83rd

Precincts, 28 U.S.C. §1915(e)(2)(B)(ii); (2) § 1983 claim for national origin discrimination, Fed.

R. Civ. 12(b)(6); and (3) state law claim for defamation, id. Additionally, pursuant to the Younger

doctrine, the Court dismisses Plaintiff’s claims to the extent he seeks dismissal of Plaintiff’s state

criminal charges.

       In light of Plaintiff’s pro se status, the Court grants him leave to file an amended complaint

to allege, if applicable, a claim against the City of New York, a claim for discrimination on the

basis of national origin, and a claim for defamation. If Plaintiff elects to file an amended

complaint, it shall be captioned “AMENDED COMPLAINT” and bear the same docket number

as this Order, 1:20-CV-02399 (PKC) (LB), and must be filed within forty-five (45) days from the

entry of this Memorandum and Order. Plaintiff must provide facts to support a claim against each

defendant named in the amended complaint, including the date and location of the events at issue,

a description of what each defendant did or failed to do, and the relief requested. The amended

complaint shall replace the original complaint. That is, the amended complaint must stand on its
                                                7
Case 1:20-cv-02399-PKC-LB Document 4 Filed 06/22/20 Page 8 of 8 PageID #: 37

own without reference to the original complaint. All of the allegations with regard to Defendant

Kelly should be included in the amended complaint. No summonses shall issue at this time and

all further proceedings shall be stayed for 45 days or until Plaintiff files an amended complaint,

whichever is earlier. If submitted, the amended complaint will be reviewed for compliance with

this Memorandum and Order and for sufficiency under 28 U.S.C. §1915(e)(2)(B).

       If Plaintiff does not file an amended complaint within the time allowed, the Complaint will

only proceed as to the Fourth Amendment claims asserted against Defendant Kelly. The Court

notes that, at this time, it is not ordering the Clerk of Court to prepare a summons against Defendant

Kelly, nor is it ordering the United States Marshals Service to serve the summons and complaint.

This is to conserve the Court’s resources during the current public health crisis. The Court shall

direct both of those tasks following the deadline for Plaintiff to file an amended complaint.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith. Coppedge v. United States, 369 U.S. 438, 444–45 (1962).


                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge

Dated: June 22, 2020
       Brooklyn, New York




                                                  8
